Citation Nr: 1815222	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals from a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1976 to July 1982.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2014, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on May 21, 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In June 2016, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In April 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).

In September 2017, the Board remanded the Veteran's claim for further development consistent with the JMPR.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran is not shown to have any chronic, non-psychiatric, residuals from a head injury.


CONCLUSION OF LAW

The criteria for service connection for residuals from a head injury have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  In October 2013, VA determined that only the Veteran's partial service treatment records (STRs) were available.   In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Here, the Veteran was provided a VA examination and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, the Veteran requested a hearing to testify before the Board, but he withdrew his request for a hearing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for residuals from a head injury, which he asserts is due to his active service.  He reported that he experienced multiple head injuries during his active service.

The Veteran's available STRs show that that at his June 1982 separation physical, he had a normal head and neurological examination.  In addition, the Veteran denied a history of head trauma or having any periods of unconsciousness. 

The Veteran's treatment records do not show any diagnoses for residuals from a head injury.  The Veteran's mental health treatment records show that the Veteran reported history of head injuries, which raised the question of traumatic brain injury.  However, a May 1998 brain MRI showed no definite residuals from head trauma or abnormality.  Despite this, his medical records continued to show that a traumatic brain injury needed to be ruled out in September 2010, October 2010, November 2010, January 2011, and March 2011.  However, his medical records do not show that he was ever diagnosed with residuals from a head injury.

In June 2016, the Board denied the Veteran's service connection claim for residuals from a head injury as his medical evidence did not show that the Veteran had a diagnosis of residuals from a head injury.  In the April 2017 JMPR, the parties agreed that the Veteran should be afforded an examination regarding his service connection claim for residuals from a head injury.

In November 2017, the Veteran was afforded a VA examination.  After reviewing the Veteran's claim file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran did not ever have a diagnosis of traumatic brain injury or any residuals of a traumatic brain injury.  The examiner noted that the Veteran reported head injuries in service, but could not provide any dates.  The examiner noted that the Veteran reported a small lump at the top of his forehead, but the examiner reported that the lump was not in the brain and did not constitute any part of a traumatic brain injury.  The examiner reported that the Veteran's separation physical did not show findings of any head injury.  The examiner reported that the Veteran's treatment records did not show any residuals from a head injury.  The examiner reported that the Veteran had a normal neurological examination.  The examiner concluded that by the available evidence, there was no current disability of a head injury.

The Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of residuals from a head injury, or that any residuals from a head injury is due to or the result of his active service.

As such, the record does not show any current diagnosis of residuals from a head injury.

While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For example, while the Veteran might be competent to report experiencing a head injury in service and to report symptoms he currently experiences, he is not found to have the medical expertise to determine whether any chronic residual disability emerged from such an injury.  Here, the Veteran described experiences and symptoms to the VA examiner, but the examiner, a neurologist by training, explained why the Veteran was not considered to have any residual disability related to a head injury,.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for residuals from a head injury is denied.


ORDER

Service connection for residuals from a head injury is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


